                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RICHARD OTTO HANSEN,

                    Plaintiff,                             8:19CV202

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
JANA M. CHASE, in her individual
capacity, and in her official capacity as a
Community Services Coordinator of
Community Action Partnership of Mid-
Nebraska;

                    Defendant.

       Plaintiff Richard Otto Hansen, a non-prisoner, filed a Motion for Leave to
Proceed in Forma Pauperis (“IFP”) (filing no. 3) and a Motion for Appointment of
Counsel (filing no. 4). Upon review of Plaintiff’s IFP motion, the court finds that
Plaintiff is financially eligible to proceed in forma pauperis.

        Plaintiff also requests that the court appoint him “competent and effective
counsel to assist him” in this action. (Filing No. 4.) The court cannot routinely
appoint counsel in civil cases. In Davis v. Scott, 94 F.3d 444, 447 (8th Cir. 1996),
the Eighth Circuit Court of Appeals explained that “[i]ndigent civil litigants do not
have a constitutional or statutory right to appointed counsel.” Trial courts have
“broad discretion to decide whether both the plaintiff and the court will benefit
from the appointment of counsel, taking into account the factual and legal
complexity of the case, the presence or absence of conflicting testimony, and the
plaintiff’s ability to investigate the facts and present his claim.” Id. Having
considered these factors, the request for the appointment of counsel will be denied
at this time without prejudice to reassertion.
      IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (filing no.
3) is granted, and the Complaint shall be filed without payment of fees.

      2.     Plaintiff’s Motion for Appointment of Counsel (filing no. 4) is denied
without prejudice to reassertion.

        3.   Plaintiff is advised that the next step in his case will be for the court to
conduct an initial review of his claims to determine whether summary dismissal is
appropriate under 28 U.S.C. § 1915(e)(2). The court will conduct this initial review
in its normal course of business.

      Dated this 10th day of May, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge




                                           2
